UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

_________________________________________
                                          )
                                          )
Paul B. Goldberg,                         )
                                          )
      Movant,                             )
                                          )
            v.                            )                  Civil No. 1:15-mc-00825 (APM)
                                          )
Amgen, Inc.                               )
                                          )
      Respondent.                         )
_________________________________________ )

                         MEMORANDUM OPINION AND ORDER

       This case presents an issue that appears with increasing frequency in the federal courts:

Under what circumstances can a journalist be compelled to testify in a civil case about his or her

First Amendment-protected activities? The present dispute arises out of a shareholder class-action

lawsuit pending in federal court in the Central District of California, In Re Amgen Inc. Securities

Litigation, No. 07-2536 (C.D. Cal.). In connection with that case, Respondent Amgen, Inc., issued

a subpoena to Movant Paul B. Goldberg, a journalist residing in Washington, D.C. Amgen sought

to depose Goldberg regarding an article that he wrote in 2007 about a clinical trial of one of

Amgen’s FDA-approved drugs, Aranesp. The clinical trial was terminated early because of safety

and efficacy concerns. At issue in the California litigation is whether Amgen and four of its former

officers misled investors when they publicly stated that Aranesp was safe for its FDA-approved

uses. The plaintiffs allege that they suffered losses when Goldberg’s article revealed the truth

about Aranesp’s safety and efficacy. Goldberg moved to quash Amgen’s subpoena, claiming that

the information it seeks is protected by the First Amendment reporter’s privilege.
        Having considered the parties’ respective arguments and the record evidence, the court

grants Goldberg’s motion to quash. Goldberg’s request for attorney’s fees is denied.

I.     BACKGROUND

       A.      The Cancer Letter Article

       The Movant in this matter is Paul Goldberg, a journalist and editor-in-chief/publisher of

The Cancer Letter. Decl. of Paul B. Goldberg [hereinafter “Goldberg Decl.”], ECF No. 1-2, ¶ 1.

The Cancer Letter is a weekly newsletter-style publication that covers events concerning the

development of cancer therapies, cancer research funding, and health care finance, legislation, and

policy. Id. ¶ 2. The Cancer Letter is based in Washington, D.C. Id. ¶ 1.

       On February 16, 2007, Goldberg authored and published an article titled “Danish

Researchers Post Long-Awaited Aranesp Results–Ever So Discreetly” [hereinafter “Article”].

Goldberg Decl., Ex. A, ECF No. 1-3. The Article described a study conducted by the Danish Head

and Neck Cancer Group, which the parties have referred to as the “DAHANCA 10” study, about

the efficacy of adding Aranesp to radiation treatment of patients with head and neck cancer. Id.

The study, according to the Article, “showed a significantly inferior therapeutic outcome from

adding Aranesp to radiation treatment of patients with head and neck cancer.” Id. at 1. The study

was suspended in October 2006 because of “potential unexpected negative effects,” id. at 4, and

ultimately was not resumed, id. at 2.

       The Article also reported that few were aware of the DAHANCA 10 study: “[E]ven

informed observers have been largely unaware that the Danish study was temporarily stopped on

October 18, 2006, and that the decision not to resume the study was made on Dec. 1, 2006, and

posted on the Web by the principal investigator, Jens Overgaard.” Id. at 1-2. The Article went on




                                                2
 
to note that Amgen had not announced the study’s results in public disclosures or during its January

25, 2007, conference call discussing its annual financial results. Id. at 2.

       The Article also stated that “[s]everal Wall Street sources who monitor Amgen confirmed

that they have been awaiting these results and were not aware of them until hearing about the

closing of the [clinical] trial from this reporter.” Id. The Article did not identify the Wall Street

sources. In a declaration submitted in this matter, Goldberg clarified that he had spoken to two

Wall Street sources before publishing the Article. Goldberg attested that one of them had talked

to him on the condition that the source’s comments would remain confidential. Supplemental

Decl. of Paul B. Goldberg [hereinafter “Goldberg Supp. Decl.”], ECF No. 8-1, ¶¶ 4-5. As for the

other, Goldberg could not recall the identity of the source and thus could not recall whether he had

promised the source confidentiality. Id. ¶ 6.

       The Article did not only refer to Goldberg’s Wall Street sources, but identified several

other sources by name. They included: (1) Dr. Michael Henke, a German oncologist, who was

quoted as saying he had found the DAHANCA 10 study “by [using] Google,” Goldberg Decl., Ex.

A, at 2; (2) Dr. David Steensma, an associate professor of medicine and oncology at the Mayo

Clinic, who commented on the validity of the DAHANCA 10 study, id. at 3; (3) Dr. Charles

Bennett, an oncologist at Northwestern University, who said that he had learned about the

DAHANCA 10 study results recently from a European colleague, id.; (4) Dr. Scott Lippman, the

then-chairman of thoracic/head and neck medical oncology at M.D. Anderson Cancer Center, who

stated that the Danish study was consistent with prior studies of similar drugs, id.; and (5)

Dr. Howard Ozer, chief of hematology and oncology and professor of medicine at the University

of Oklahoma Cancer Center, who, like Dr. Henke, opined on the validity of the study, id. at 3-4.




                                                  3
 
The Article noted that Goldberg had unsuccessfully tried to reach the DAHANCA 10 study’s

principal investigator, Jens Overgaard, for comments. Id. at 3.

       B.      Amgen’s Discovery Efforts

       According to the plaintiffs in the Amgen Securities case, the Article was the first time that

Amgen’s investors were informed of the DAHANCA 10 study’s results. Amgen Mem., at 1. The

Article was thus a “corrective disclosure,” which revealed the truth about Aranesp’s safety. Id. at

2. Amgen contends that “[o]ne of the ways [it] can defend [itself] is to show that investors or other

stock market participants learned of the DAHANCA 10 termination before the Article was

published on February 16, 2007,” id., and therefore the Article’s publication did not cause their

losses. Amgen argues that Goldberg, as author of the Article, is “uniquely positioned to provide

admissible testimony critical to Amgen’s defense concerning the disclosure of the DAHANCA 10

termination to market participants.” Id.

       Before serving Goldberg with a subpoena, Amgen made some effort to discover the

evidence it sought through alternative sources. Specifically, it served document subpoenas on the

four doctors identified in the article who are located in the United States: Dr. Bennett, Dr. Ozer,

Dr. Steensma, and Dr. Lippman. Decl. of Douglas J. Dixon [hereinafter “Dixon Decl.”], ECF No.

2-1, ¶¶ 5-9.   Amgen also served a document subpoena on MD Anderson Cancer Center,

Dr. Lippman’s former employer. Id. ¶ 10. Other than obtaining a copy of the Article, none of

these subpoena efforts bore any fruit. Id. ¶¶ 11-14. Moreover, Dr. Steensma informed Amgen

through his counsel that he could not recall any communications with Goldberg before the Article

was published. Id. ¶ 11. And Dr. Ozer told Amgen that he could not recall specifics of the

DAHANCA 10 trial or his quote in the Article. Id. ¶ 12.




                                                 4
 
       Before it subpoenaed Goldberg, Amgen did not, however, attempt to depose any of the

U.S.-based physicians mentioned above.       Nor did it attempt to obtain any evidence from

Dr. Henke, who resides in Germany. Amgen Mem. at 15 n.8. Amgen also did not try to obtain

evidence from the DAHANCA 10 study’s lead investigator, Jens Overgaard. Mot. Hr’g Tr. 21-

23, Aug. 11, 2015, ECF No. 10.

       Furthermore, according to an affidavit submitted by Amgen’s counsel, before Amgen

subpoenaed Goldberg, it did not depose any of the Wall Street analysts who followed Amgen in

2007. See Dixon Decl. ¶ 23. As of July 9, 2015, the date Amgen filed its opposition brief, Amgen

had only noticed depositions of five investment managers and analyst depositions. Id. However,

at oral argument held on August 11, 2015, Amgen’s counsel represented—for the first time—that

Amgen had deposed three analysts two years earlier in October 2013. Mot. Hr’g Tr. 13, 35.

Amgen’s counsel also stated that, since serving Goldberg, Amgen had deposed four investment

managers of the lead plaintiff, Connecticut Retirement Plans and Trust Funds, with another

deposition pending. Id. at 36. Though not entirely clear, these may be the same five investment

managers noticed for depositions as of July 9, 2015.

       C.      Procedural Background

       On May 12, 2015, Amgen served on Goldberg the subpoena at issue in this case. The

parties met and conferred about the subpoena, but were unable to resolve their differences.

Thereafter, on June 25, 2015, Goldberg filed a motion seeking to quash Amgen’s subpoena. In its

opposition brief, Amgen made clear that it does not seek confidential information from Goldberg,

such as the names of his sources, but only non-confidential information about his writing of the

Article. Goldberg nevertheless contends that the non-confidential information sought is protected

by the reporter’s privilege.



                                                5
 
II.    LEGAL STANDARD

       As the party asserting the reporter’s privilege, Goldberg bears the burden of establishing

the privilege’s applicability. See Estate of Klieman v. Palestinian Auth., 293 F.R.D. 235, 241

(D.D.C. 2013). Once the privilege’s applicability is established, the burden shifts to Amgen “to

show that on ‘the specific facts of the case,’ its interest outweighs the public interest in protecting

the journalist’s sources and information.’” Id. (citation omitted). In other words, if the privilege

applies, Amgen bears the burden of abrogating it. See Hutira v. Islamic Republic of Iran, 211 F.

Supp. 2d 115, 118 (D.D.C. 2002).

III.   DISCUSSION

       A.      Goldberg’s Invocation of the Reporter’s Privilege

       The Court of Appeals has long recognized that, in civil cases, journalists enjoy a qualified

privilege against compelled disclosure of their First Amendment activities. See Carey v. Hume,

492 F.2d 631, 636 (D.C. Cir. 1974); Zerilli v. Smith, 656 F.2d 705, 712 (D.C. Cir. 1981). In Zerilli,

the Court of Appeals explained that:

       When striking the balance between the civil litigant’s interest in compelled
       disclosure and the public interest in protecting a newspaper’s confidential sources,
       we will be mindful of the preferred position of the First Amendment and the
       importance of a vigorous press. Efforts will be taken to minimize impingement
       upon the reporter’s ability to gather news.

656 F.2d at 712 (citation omitted). As a result, “in the ordinary case the civil litigant’s interest in

disclosure should yield to the journalist’s privilege. Indeed, if the privilege does not prevail in all

but the most exceptional cases, its value will be substantially diminished.” Id. (footnote omitted).

Nevertheless, because the journalist’s privilege is not absolute but qualified, trial courts are

directed to conduct a factual inquiry to decide whether the subpoena’s proponent can overcome




                                                  6
 
the privilege. See id. (stating that the “courts should look to the facts of each case” in deciding

whether the journalist’s privilege applies).

        Courts must consider two main factors in deciding whether to compel a journalist to

provide evidence. The first is the “civil litigant’s need for the information.” Id. at 713. “If the

information sought goes to ‘the heart of the matter,’ that is, if it is crucial to his case, then the

argument in favor of compelled disclosure may be relatively strong.” Id. (citations omitted). Yet,

“[o]n the other hand, if the information sought is only marginally relevant, disclosure may be very

difficult to justify.” Id. (footnote omitted) (citation omitted). Thus, as to this factor, the “the court

must examine how important, not just relevant, the reporter’s information is to the party’s case.”

In re Slack, 768 F. Supp. 2d 189, 194 (D.D.C. 2011).

        The second factor for the court to consider is the civil litigant’s efforts “to obtain the

information from alternative sources.”         Zerilli, 656 F.2d at 713.     This factor requires the

subpoenaing party to exercise diligence in obtaining evidence from reasonably available sources

before seeking disclosures from the journalist. “Even when the information is crucial to a litigant’s

case, reporters should be compelled to disclose their sources only after the litigant has shown that

he has exhausted every reasonable alternative source of information.” Id.

                1.      Applying the Journalist’s Privilege to Non-Confidential Information

        Before examining the two factors, the court first addresses a threshold issue raised by

Amgen—its contention that the journalist’s privilege does not apply to the non-confidential

information it seeks from Goldberg. According to Amgen, it does not intend to ask Goldberg to

reveal any confidential sources or information. Rather, because it only wants to elicit non-

confidential evidence—for example, how and when Goldberg learned of the DAHANCA 10

termination; when he spoke to the identified and anonymous sources cited in the Article; and to



                                                   7
 
confirm quotes attributed to identified sources—Amgen contends that Goldberg has failed to

demonstrate that the privilege applies. Amgen Mem. at 10-12. The court disagrees.

       Our Court of Appeals has not decided whether non-confidential information is subject to

the reporter’s privilege. But, as Judge Lamberth observed in Hutira v. Islamic Republic of Iran,

“[a]ll of the federal circuit courts of appeal that have addressed this question . . . have concluded

that the privilege for journalists shields both confidential and nonconfidential information from

compelled disclosure.” 211 F. Supp. 2d 115, 120 (2002) (citations omitted). Other judges in this

jurisdiction have come to the same conclusion. See Estate of Klieman, 293 F.R.D. at 242; In re

Slack, 768 F. Supp. 2d at 194; Tripp v. Dep’t of Defense, 284 F. Supp. 2d 50, 54 (D.D.C. 2003).

As Judge Howell observed in Slack, not applying the journalist’s privilege to non-confidential

information would risk “‘wholesale exposure of press files to litigant scrutiny [and] would burden

the press with heavy costs of subpoena compliance . . . [thereby] making journalists appear to be

an investigative arm of the judicial system, the government, or private parties.” Slack, 769 F.

Supp. 2d at 194 (citation omitted) (internal quotation marks omitted). This court finds Slack and

the other cited decisions persuasive and therefore rejects Amgen’s contention that the privilege

does not apply to non-confidential information.

       That said, courts have recognized that a party seeking to compel reporter testimony faces

a less weighty burden when seeking non-confidential information. “[W]hen a party seeks to

compel a reporter to testify regarding nonconfidential information, the risk of debilitating a

journalist’s ability to gather information is considerably diminished. Consequently, the showing

needed to overcome a reporter’s privilege when the information sought is nonconfidential is less

demanding than the showing required where confidential materials are sought.” Id. (citations

omitted) (internal quotation marks omitted). In light of Amgen’s concession that it does not seek



                                                  8
 
to elicit confidential information from Goldberg, the court will apply this less rigorous standard to

Amgen’s request to abrogate the privilege.

               2.      The Evidence Amgen Seeks From Goldberg

       Amgen contends that it should be permitted to depose Goldberg as to five categories of

information. First, Amgen seeks to have Goldberg confirm that, before publishing the Article, he

spoke to “Wall Street sources who monitor Amgen”—a fact to which Goldberg attested in his

Supplemental Declaration—and describe the circumstances of those conversations, particularly

how long they occurred before the Article’s publication. Mot. Hr’g Tr. 10-12, 17; Amgen Mem.

at 10. Second, Amgen wants Goldberg to verify the statements attributed to Dr. Henke and

Dr. Bennett in the Article, particularly that both were aware of the DAHANCA 10 study before

Goldberg contacted them. Mot. Hr’g Tr. 18-19; Amgen Mem. at 11. Third, Amgen would like to

inquire if anyone else with whom Goldberg spoke was aware of the DAHANCA 10 study before

the article was published. Mot. Hr’g Tr. 21; Amgen Mem. at 10. Fourth, Amgen wants to know

how Goldberg came to learn of the DAHANCA 10 study. Mot. Hr’g Tr. 17. And, finally, Amgen

would like to inquire about Goldberg’s contention, contained in his motion to quash, that

information about the DAHANCA 10 study was “widely available.” Amgen Mem. at 14 (citing

Goldberg Mem., ECF No. 1-1, at 14).

       The court considers below the parties’ arguments with respect to each of these subject

matters, evaluating them against the two Zerilli factors: the litigant’s need for the information and

the litigant’s diligence in obtaining the information from alternative sources.

                       a.      Confirming Goldberg’s conversations with Wall Street sources

       Amgen argues that it is critical to its defense for Goldberg to confirm that he spoke to two

Wall Street sources before the Article’s publication. Such testimony, Amgen argues, will bolster



                                                 9
 
its defenses that (1) the Article’s disclosure of the DAHANCA 10 study did not cause the

shareholders’ losses, i.e., the “loss causation” element of a securities fraud claim,1 and (2) the

market was aware of the DAHANCA 10 study and thus Amgen was excused from disclosing it,

i.e., its “truth-on-the-market” defense, see In re Apple Computer Sec. Litig., 886 F.2d 1109, 1115

(9th Cir. 1989) (concluding that “the defendant’s failure to disclose material information may be

excused where that information has been made credibly available to the market by other sources”).

In other words, according to Amgen, Goldberg’s testimony about his Wall Street sources would

show that the DAHANCA 10 study was known to market actors and thus the public. Therefore,

the alleged corrective statement contained in The Cancer Letter could not have caused the

shareholders’ loss and Amgen was excused from its alleged non-disclosure.

              The court agrees with Amgen that evidence showing that Wall Street sources spoke to

Goldberg about the DAHANCA 10 study before the Article’s publication goes to the “heart” of its

defenses. The decision in Padnes v. Scios Nova, Inc., No. C 95-1693, 1996 WL 539711 (N.D.

Cal. Sept. 18, 1996), illustrates how establishing market actors’ knowledge of an alleged

undisclosed clinical study’s negative results can be used to defend against a claim of securities

fraud. There, the court dismissed plaintiffs’ complaint, based on a truth-on-the-market defense,

where the supporting evidence showed that a clinical study was (as here) published and that market

analysts were aware of the study’s findings. Id. at *8. Admittedly, Goldberg cannot provide the

kind of direct evidence of market actors’ knowledge that was present in Padnes—there, at least

one analyst had read about the study and reported it and others were aware of aspects of the study.

Id. at *7-8. However, the fact that Goldberg alerted market actors to the DAHANCA 10 study



                                                            
1
 “Loss causation” is defined as the “causal connection between the material misrepresentation and the loss.” Dura
Pharm., Inc. v. Broudo, 544 U.S. 336, 342 (2005) (citations omitted).

                                                               10
 
some time before the Article’s publication, in combination with other evidence, could bolster

Amgen’s defenses.

       Amgen’s case to compel Goldberg’s testimony, however, founders on the second Zerilli

factor, as Amgen has failed to demonstrate the requisite diligence in seeking evidence from

alternative sources. Amgen argues that it cannot reasonably be expected to depose a large quantity

of “securities analysts covering the biotechnology sector” in the hope of finding the two with

whom Goldberg spoke. Amgen Mem. at 17 (citation omitted). Unfortunately for Amgen, that is

precisely what the law in this circuit requires.

       The Court of Appeals’ decision in Lee v. Department of Justice, 413 F.3d 53 (D.C. Cir.

2005), is controlling. There, the plaintiff sued the Department of Justice under the Privacy Act for

allegedly leaking information to the news media about him during an espionage investigation. To

unearth the identity of the leaker, Lee deposed no less than 20 government officials from the

Department of Justice, the Federal Bureau of Investigation, and the Department of Energy. Id. at

56. Only after those efforts failed to identify the leaker did Lee seek to compel testimony from

members of the media, which the district court granted. Id. On appeal, the Court of Appeals

affirmed the order of compulsion and rejected the argument that Lee had not exercised enough

diligence in attempting to uncover the leaker’s identity through alternative sources. Id. at 61.

“[T]he number of depositions necessary for exhaustion,” the court stated, “must be determined on

a case-by-case basis.” Id. A party need not undertake the onerous burden of deposing every

conceivable source to satisfy the exhaustion requirement. Id. But where there is a reasonably

well-defined number of possible alternative sources for the same information sought from the

journalist, the party seeking to compel testimony must demonstrate reasonable efforts to exhaust

those possible sources. See id.



                                                   11
 
       Here, Amgen’s counsel candidly acknowledged at oral argument that, in 2007, there “were

25 or 26 securities analysts covering Amgen.” Mot. Hr’g Tr. 14. Thus, this is not the kind of case

where the possible alternative sources are indefinite in number or so ill-defined as to make it utterly

unreasonable to expect a party to meet the exhaustion requirement. See Carey, 492 F.2d at 638

(stating that where the identifying characteristics of possible alternative sources are “vague,” the

concept of exhaustion of remedies is inapplicable). According to Amgen’s counsel’s affidavit,

Amgen deposed no Wall Street analysts before subpoenaing Goldberg. Dixon Decl. ¶ 23. Such

complete lack of effort at exhausting alternative avenues is plainly insufficient to abrogate the

reporter’s privilege. See Zerilli, 656 F.2d at 715 (refusing to compel reporter’s testimony where

party had not taken any depositions of possible alternative sources, even if discovery would have

been “time-consuming, costly, and unproductive”); Clyburn v. News World Commc’n, Inc., 903

F.2d 29, 35 (D.C. Cir. 1990) (reporter’s privilege upheld where party “utterly failed to pursue

obvious alternative sources of information”); Tripp, 284 F. Supp. 2d at 60-61 (quashing subpoena

where “plaintiff has not even attempted to obtain the information requested from other sources”).

Even if, as counsel represented at oral argument, Amgen deposed three analysts in 2013, Mot. Hr’g

Tr. 35, deposing only three out of 25 or 26 analysts two years ago falls well short of the kind of

effort at exhausting alternative sources that a party must show before compelling the disclosure of

a journalist’s First Amendment activities. That is true, even under the more relaxed standard for

obtaining non-confidential information.

       At oral argument, Amgen urged the court to follow the Second Circuit’s decision in

Garland v. Torre, 259 F.2d 545 (2d Cir. 1958), which the Court of Appeals cited favorably in

Carey v. Hume, 492 F.2d at 634-35. Mot. Hr’g Tr. 16. In Garland, the court affirmed an order

compelling a journalist’s testimony after the plaintiff had conducted only three depositions.



                                                  12
 
259 F.2d at 547, 551. But just as the Court of Appeals has not set a minimum number of

depositions necessary to establish exhaustion, see Lee, 413 F.3d at 61, nor has it set a maximum.

The inquiry is fact-specific. Id. In Garland, the court deemed three depositions sufficient because

the plaintiff had identified two possible persons as the source of the defamatory statements at issue

and had deposed three witnesses without success. 259 F.2d at 551. Here, Amgen knows of 25 or

26 analysts who followed the company at the time the DAHANCA 10 study was conducted.

Deposing, at most, only three of them to discover which of them might have spoken to Goldberg

and thus learned about the study before the Article’s publication, is not enough. Deposing a large

number of analysts in the hope of finding the two that spoke to Goldberg might indeed be akin to

looking for a needle in a haystack, as Amgen contends. But the law requires Amgen to have

conducted a thorough search of the hay before deposing Goldberg, which it failed to do.

                       b.       Verification of Dr. Henke’s and Dr. Bennett’s statements

       Next, Amgen seeks to have Goldberg verify the statements attributed in the Article to

Dr. Henke and Dr. Bennett, specifically their statements that they were aware of the DAHANCA

10 study before Goldberg spoke to them. As to that subject, Amgen has neither established the

criticality of the evidence sought nor the requisite diligence in obtaining it from alternative sources.

       Merely confirming that Dr. Henke and Dr. Bennett were aware of the DAHANCA 10 study

before the Article’s publication provides little weight to Amgen’s defenses. Unlike a market

analyst or other Wall Street observer, both are physicians whose pre-publication knowledge of the

study does little to establish that the market was aware of the DAHANCA 10 results with the

“degree of intensity and credibility” required under Ninth Circuit law to excuse Amgen’s

nondisclosure. See Apple Computer, 886 F.2d at 1116 (stating that “any material information

which insiders fail to disclose must be transmitted to the public with a degree of intensity and



                                                  13
 
credibility sufficient to effectively counter-balance any misleading impression created by the

insiders’ one-sided representations.”)

              Moreover, Amgen has not sought to obtain the information from the obvious alternative

sources—the doctors themselves. See Hutira, 211 F. Supp. at 117, 121-22 (quashing subpoena

where party sought reporter’s testimony “to confirm the accuracy of certain statements and

quotations in his article” where party had not “attempt[ed] to contact the other individuals

discussed in the article” before seeking to depose the reporter); see contra NLRB v. Mortensen,

701 F. Supp. 244, 249-50 (ordering reporters to testify only after the statements’ sources denied

making them).2 If confirming Dr. Bennett’s pre-Article knowledge of the study is as critical as

Amgen claims, it would have been a simple matter to serve him with a subpoena for testimony.

Instead, Amgen only served him with a document subpoena, which of course could not provide

Amgen with the admissible testimonial evidence it seeks.

              Amgen also did not seek evidence from Dr. Henke. Admittedly, the burden with regard to

Dr. Henke is far greater. As Dr. Henke is a resident of Germany, Amgen would have been required

to proceed under The Hague Convention to secure evidence from him. But unfortunately for

Amgen, there is no foreign evidence exception to the exhaustion requirement. Litigation in this

case commenced at least two years ago3 and, in that time, Amgen has not made any effort to secure

admissible evidence from Dr. Henke. Nor has it shown that obtaining evidence from Dr. Henke

would be particularly burdensome or difficult to obtain under an international convention.

Cf. Estate of Klieman, 293 F.R.D. at 243 (finding that party was not required to attempt securing


                                                            
2
  The courts in two out-of-jurisdiction cases cited by Amgen, see Amgen Mem. at 15, likewise compelled a reporter’s
testimony to confirm published statements only after the sources denied making them. See SEC v. Seahawk Deep
Ocean Tech., Inc., 166 F.R.D. 268, 271 (D. Conn. 1996); In the Matter of the Application of Michael Waldholz, No.
87 CIV 4296, 1996 WL 389261, at *2 (July 11, 1996).
3
  See In re Amgen Sec. Litig., 07-cv-2536, ECF No. 349 (C.D. Cal. 2013) (scheduling order showing that discovery
commenced at least as of August 16, 2013).

                                                               14
 
testimony from Al-Aqsa and Fatah leaders located in the West Bank). A journalist’s privilege

should be overridden only as “a last resort.” In re Slack, 768 F. Supp. 2d at 197. In the case of

both Dr. Henke and Dr. Bennett, Amgen has failed to pursue evidence about their knowledge of

the DAHANCA 10 study from the doctors themselves.

                                            c.             Other individuals’ knowledge of the DAHANCA 10 study

              Amgen also wants to know whether Goldberg spoke to anyone else who was aware of the

DAHANCA 10 study’s results before the Article was published. Presumably, Amgen would like

to ascertain this information to establish that public knowledge of the DAHANCA 10 study was

widespread.

              But Amgen has not shown how it expects to obtain critical evidence by asking Goldberg

the open-ended question whether he spoke to anyone else who knew about the study before the

Article’s publication. In fact, asking the question would be pointless. Through his counsel,

Goldberg already has represented that the only sources who knew about the study before he

published the Article were Dr. Henke and Dr. Bennett. See Decl. of Jenny L. Colgate [hereinafter

“Colgate Decl.”], Ex. 6A, ECF No. 1-4. Thus, deposing Goldberg on that subject would be futile.

Amgen nevertheless argues that it should be able to depose Goldberg because questioning might

refresh his recollection about others with whom he spoke. Mot. Hr’g Tr. 18. But Amgen offers

no reason for the court to believe that Goldberg’s recall will be any different during a deposition.

The law disfavors compelling a journalist’s testimony other than in “the most exceptional cases.”

Zerilli, 656 F.3d at 712. It, therefore, would be incompatible with the privilege to allow a party to

depose a journalist based on the mere hope that questioning might jog his memory.4


                                                            
4
 Notably, Amgen has not sought discovery from the one person that might have information about how widespread
knowledge was about the DAHANCA 10 study before the Article’s publication—the study’s principal investigator,
Jens Overgaard. Mot. Hr’g Tr. 21-22. According to Amgen, it has concluded that Overgaard would have little to
offer other than that the DAHANCA 10 study was posted on a website. Id. at 22. If Amgen has concluded that

                                                                          15
 
                                            d.             How Goldberg learned of the DAHANCA 10 study

              Next, Amgen would like to learn how Goldberg learned of the DAHANCA 10 study.

Goldberg, through his counsel, however, already has told Amgen that he does not know how he

first became aware of the study and that he is not aware of any documents or other information

that would help refresh his recollection. See Colgate Decl., Ex. 6A. Thus, compelling Goldberg’s

testimony is unlikely to reveal what Amgen seeks. Without some reason to believe that Goldberg’s

memory could be refreshed in a deposition, the court declines to compel Goldberg to testify.

              Even if Goldberg could recall when and how he learned about the study, his answer is not

likely to bolster Amgen’s defenses. Indeed, Amgen’s counsel conceded at oral argument that, if

Goldberg learned of the DAHANCA 10 study from a Google search or similar public source, it

would be “less useful to us.” Mot. Hr’g Tr. 18. Unless Goldberg learned about the study from a

direct market participant, such as a Wall Street analyst, the manner by which he learned of the

study would do little to establish that the market was aware of the DAHANCA 10 results with the

degree of intensity and credibility necessary to sustain Amgen’s defenses. Further, the record

provides little reason to believe that Goldberg’s source was a market participant. After all,

Goldberg has attested that he spoke with only two Wall Street sources and he contacted them to

find out if they were aware of the study and whether its results were relevant. Goldberg Supp.

Decl., ¶ 4. He also has stated, through counsel, that the only two people with whom he spoke

before publishing the Article who knew about the study were Dr. Henke and Dr. Bennett. Colgate

Decl. Ex. 6A. Thus, based on the record evidence, Amgen has failed to show that asking Goldberg

how he learned of the DAHANCA 10 study is likely to produce evidence that goes to the heart of

its defenses.

                                                            
Overgaard would have little to offer to show the market’s knowledge of the study, it is hard to believe that Goldberg
would be able to offer any more.

                                                                         16
 
                       e.     The Study was “Widely Available”

       Last, Amgen wants to ask Goldberg about the basis for an assertion made in his moving

papers that the DAHANCA 10 study was “widely available.” Amgen Mem. at 10 (citing Goldberg

Mem. at 14); Mot. Hr’g Tr. 21. But here Amgen is grasping at straws. The full statement at issue

is as follows: “However, because the information [about the DAHANCA 10 study] was already

on Google, it was widely available.” Goldberg Mem. at 14. As the complete text makes clear,

Goldberg asserted that the DAHANCA 10 study was “widely available” because it was posted on

the internet. It was not an expression of Goldberg’s personal belief. Therefore, Amgen has failed

to show that questioning Goldberg about his statement would produce critical evidence.

                                                ***

       Finally, the court declines Amgen’s request to compel Goldberg to invoke the journalist’s

privilege on a question-by-question basis. Amgen Mem. at 11 n.5. Admittedly, the law generally

disfavors blanket assertions of privilege. See, e.g., United States v. Thornton, 733 F.2d 121, 125-

26 (D.C. Cir. 1984) (stating with regard to the Fifth Amendment privilege, “[u]sually, a trial court

cannot speculate whether all relevant questions would or would not tend to incriminate the witness;

accordingly, the court normally requires the privilege to be asserted in response to specific

questions”); United States v. Legal Servs. for N.Y.C, 100 F. Supp. 2d 42, 46 (D.D.C. 2000) (citation

omitted) (stating that “‘[b]lanket assertions of attorney-client privilege in response to a subpoena

duces tecum are strongly disfavored’”). However, courts in this jurisdiction have not required

journalists to invoke the journalist’s privilege on a question-by-question basis before obtaining

protection from the court. See, e.g., In re Slack, 768 F. Supp. 2d at 192 (quashing subpoena even

though reporter did not invoke privilege on a question-by-question basis); In re Subpoena to



                                                17
 
Jeffrey Goldberg, 693 F. Supp. 2d 81, 83 (D.D.C. 2010) (same); Tripp, 284 F. Supp. 2d at 53-54

(same); Hutira, 211 F. Supp. 2d at 117 (same).

       There would be little purpose served here in requiring Goldberg to invoke the privilege on

a question-by-question basis. Amgen does not dispute that Goldberg is a journalist or that the

journalist’s privilege attaches to his work on the Article. Thus, this is not a case in which a

deposition would help develop foundational facts that would elucidate the privilege’s application.

Nor is Goldberg likely to provide any substantive answers that go to the heart of Amgen’s defenses.

Other than basic questions about his background, Goldberg has indicated that he will invoke the

journalist’s privilege with respect to any question related to the Article. The court sees no need to

require Goldberg to sit for a deposition in which he would invoke the journalist’s privilege to every

substantive question posed.

       B.      Goldberg’s Request for Attorney’s Fees

       Having concluded that the subpoena to Goldberg should be quashed, the court turns to

Goldberg’s demand for attorney’s fees. Under Federal Rule of Civil Procedure 45(d)(1), “[a] party

or attorney responsible for issuing and serving a subpoena must take reasonable steps to avoid

imposing undue burden or expense on a person subject to the subpoena.” Should the issuing party

or attorney fail to comply with this duty, the issuing court “must enforce this duty and impose an

appropriate sanction—which may include lost earnings and reasonable attorney’s fees.” Id.

       But Rule 45(d)(1) does not require the court to impose sanctions merely because a party is

unsuccessful in its subpoena. See Alberts v. HCA Inc., 405 B.R. 498, 502-03 (D.D.C. 2009) (“The

mere fact . . . that a disputed subpoena is ultimately deemed unwarranted does not, standing alone,

demand the imposition of sanctions”); Rendon Grp., Inc. v. Rigsby, 10-mc-164, 2010 WL

4627647, at *1 (D.D.C. Nov. 8, 2010) (“Rule 45(c)(1)”—the predecessor to Rule 45(d)(1)—“does



                                                 18
 
not explicitly require expenses to be paid if a party is not entirely successful in its subpoena.”).

Rather, courts in this jurisdiction have looked to whether the subpoena was issued in bad faith or

for some improper purpose. See Alberts, 405 B.R. at 503 (observing that “blatant abuse of the

subpoena power is a common thread running through decisions in which sanctions have been

awarded under Rule 45(c)(1)”); Rendon Grp., 2010 WL 4627647, at *1 (refusing to impose

sanctions where the moving party’s arguments “were for the most part reasonable and justified”);

Alexander v. FBI, 186 F.R.D. 188, 196-97 (D.D.C. 1999) (declining to impose sanctions where

subpoena was “not overbroad or improper” and where motion to compel was “substantially

justified and not brought in bad faith”). See also Legal Voice v. Stormans Inc., 738 F.3d 1178,

1185 (9th Cir. 2013) (stating that a court may impose sanctions under Rule 45(d)(1) “when a party

issues a subpoena in bad faith, for an improper purpose, or in a manner inconsistent with existing

law”).

         Moreover, although our Court of Appeals appears not to have addressed the issue, the

Ninth Circuit has interpreted “undue burden” under Rule 45(d)(1) as “limited to harms inflicted

by complying with the subpoena” and “not to the adjudication of related follow-on issues, such as

whether the subpoenaed information is potentially protected by a privilege.” Mount Hope Church

v. Bash Back!, 705 F.3d 418, 428 (9th Cir. 2012). See also Tiberi v. CIGNA Ins. Co., 40 F.3d 110,

112 (5th Cir. 1994) (stating that Rule 45(c) provides for sanctions against “one issuing a

vexatiously overbroad subpoena” but reversing sanctions award where party engaged in “sufficient

good faith efforts to negotiate reasonable parameters on the subpoena”). In Mount Hope Church,

the Ninth Circuit reversed a sanction imposed after a third-party had succeeded in quashing a

subpoena on First Amendment grounds. See Mount Hope Church, 705 F.3d at 423, 428-29.

The court explained: “Because [the issuing party] Mount Hope and its counsel could reasonably



                                                19
 
assert that [the] First Amendment privilege did not invalidate the subpoena, they could issue

discovery process based on that reading without fear of sanctions. The Church also had objective

reason to subpoena the information and therefore complied with existing law under 45(c)(1).” Id.

       After reviewing the parties’ meet and confer efforts, the court concludes that Amgen did

not fail to comply with its duty to avoid “undue burden” under Rule 45(d)(1). For six weeks,

the parties attempted to resolve this matter in good faith without success. Amgen stated from the

outset that it would not be seeking confidential source information but instead would be relying

on the lesser showing required to secure non-confidential information from a journalist. Colgate

Decl., Ex. 5B. The parties attempted to narrow the issues, but ultimately to no avail. The court

finds nothing on the record to suggest that Amgen issued the subpoena in bad faith or for an

improper purpose.

       Goldberg argues that Amgen should be sanctioned because it improperly turned to him first

for information before exhausting other sources. Goldberg Mem. at 15-16. But Amgen did make

some effort to discover the information it seeks before issuing the subpoena to Goldberg. Amgen

issued document subpoenas to the doctors identified in the article and spoke with some of them.

Dixon Decl. ¶¶ 5-14. It also reviewed analyst reports and other public source information for news

of the DAHANCA 10 study. Id. ¶ 15. And, according to counsel’s representation at oral argument,

it deposed three analysts in 2013. Mot. Hr’g Tr. 13, 35. Amgen just did not do enough to overcome

the journalist’s privilege. A party’s mere failure to enforce a subpoena is not sufficient to require

that party to pay attorney’s fees under Rule 45(d)(1).




                                                 20
 
IV.    CONCLUSION AND ORDER

       For the foregoing reasons, the court grants Goldberg’s motion to quash. His request for

attorney’s fees under Rule 45(d)(1) is denied.




Dated: August 21, 2015                                Amit P. Mehta
                                                      United States District Judge




                                                 21